Citation Nr: 1728220	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to referral for extraschedular evaluation post-operative residuals of recurrent angioma of the right tibia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from March 1955 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February and November 2014, the Board remanded this matter for additional development.

In April 2015, the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision and remanding it to the Board for further proceedings consistent with the joint motion.

In September 2016, the Board again denied the claim.  In April 2017, the Veteran appealed only the question of extraschedular referral to the Court; the denial of a disability rating in excess of 10 percent on a schedular basis was not disturbed.  The Court granted the joint motion for partial remand (JMPR) filed and remanded the question of only extraschedular referral of the increased rating claim for actions consistent with the JMPR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The established schedular criteria to evaluate the Veteran's right tibia disability do not contemplate his symptom of sleep impairment.  

2.  The Veteran's right tibia disability does not result in marked interference with employment or frequent periods of hospitalization; nor does it present a disability picture similar in nature or severity to marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a referral for extraschedular consideration of the service-connected right tibia disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5015 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Extraschedular Referral

Per the April 2017 JMPR, there is evidence of record demonstrating that the service-connected residuals may include symptoms of sleep impairment.  The JMPR specified that it was only moving to vacate the portion of the September 2016 Board decision that declined to refer the increased rating claim for extraschedular consideration.  It made clear that the Board's denial of a disability rating in excess of 10 percent for the right tibia disability on a schedular basis would not be disturbed.

The April 2017 JMPR noted that the evidence of record demonstrated a disability symptom of sleep impairment, which had not been considered as part of the extraschedular analysis.  The JMPR indicated a June 2007 private physician letter stated that "he suffers from chronic pain to his right lower leg, which seems to be worsening" and "the pain has become fairly constant at this time, and it is keeping him up at nighttime."  Also, a May 2007 private treatment record documented a report of "the pain in his 4 right tibia has been worse over the past month" and that "it is waking [him] up through the night." 

The Board has contemplated whether an extra-schedular rating is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability, and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right tibia disability, with the established criteria found in the rating schedule.  The complaints such as pain and limitation of motion have been considered in the criteria under Diagnostic Code 5003.  The Board's September 2016 decision of schedular consideration of the disability specifically noted consideration of residuals such as functional impairment to include pain, swelling, tenderness, pain on ambulation and scars.  The Board notes that the Veteran's scars are separately rated.  The only symptoms raised by the Veteran, per the JMPR, for extraschedular consideration is sleep impairment.  The Board does find that such sleep impairment complaints are not contemplated by the rating criteria.

The Board thus turns to the second step of the Thun analysis, and must determine whether the claimant's exceptional disability picture exhibits other related factors, such as "marked interference with employment" and "frequent periods of hospitalization."  The evidence does not demonstrate such an exceptional disability picture.  

The October 2007 VA examiner did not find any limitation to the Veteran's activities of daily living and noted that, per the Veteran's own report, he had retired secondary to non-service-connected right shoulder injury and asbestosis.  Similarly, in a December 1998 private medical record, the Veteran reported that he had hurt his neck in a shipyard accident, and had been on disability since that time.  During the January 2013 VA examination, he reported that he had not been employed since 1987.  The examiner found no functional impact on ability to work due to the service-connected disability.  The June 2014 VA examiner also found no functional limitation due to the service-connected disparity.  
 
The Veteran, his attorney, and his representative have not provided any information as to how his service-connected disability, to include any possible sleep impairment, may have interfered with employment.  

The only evidence of record indicating sleep impairment are the two records noted in the JMPR.  In the May 2007 private medical record, noted in the JMPR, the Veteran reported that pain "is waking up through the night," but did not indicate any sort of limitation caused by sleep impairment.

The June 2007 letter from Dr. W. Stevens, noted in the JMPR, indicated that "[t]he pain has become fairly constant at this time and it is keeping him up at nighttime. ...pain does interfere with his quality of life and interferes with his ability to perform daily functions such as walking any distances."  Although Dr. Stevens found some limitations due to pain, he did not make any such findings as to any sleep impairment.  Furthermore, though Dr. Stevens noted lower leg pain causing some limitation daily functions, he did not differentiate lower leg pain from the service-connected disability and the Veteran's other nonservice-connected disorders of that leg, which includes disorders of the right ankle, foot, hip, and knee, per a December 2007 rating decision.

Additionally, at no time during the period on appeal does the evidence show that the Veteran has been hospitalized for his right tibia disability.  Private medical records associated with the claims file document some treatment of leg pain, but do not indicate any sort of hospitalization, much less frequent hospitalizations.  During the later January 2013 VA examination, the Veteran had reported that he did not receive treatment for the disability.  Additionally, the Veteran has never reported any sort of hospitalization or treatment beyond the use of pain medication.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that there is no exceptional disability picture exhibited that would be similar in nature or severity to marked interference with employment or frequent periods of hospitalization.  Thus, the Board finds that the second Thun element is not met and referral for extraschedular consideration is not warranted.


ORDER

Referral for extraschedular evaluation post-operative residuals of recurrent angioma of the right tibia is denied.



____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


